DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12; 14; 16”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “202”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both “roller and container”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 line 2 recites: “to said device”. It is ambiguous that Applicant just simply recited the device but which device Applicant is trying to claim here, is this device “an aerosol generating device or an aerosol delivery device”. Further, clarification is required.

Claim 28 recites the limitation "An aerosol"; and “a receptacle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3; 5; 7-11; 16-18; 20-24 and 27-29 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (US 2011/0036365).
As per claim 1: Chong discloses a carrier (see Para. [0021]; wherein the fibrous tobacco is formed in the shape of a mesh screen through which the solution is passed; the tobacco is formed to provide the maximum surface area for contact with the solution yet still allow flow of the solution through the fibrous tobacco and into a vaporization mechanism) for a functional component for use in an aerosol generating device (see Para. [0024] such as e-cigarette/vape), wherein the carrier is fluid permeable (wherein the solution yet still allow flow of the solution through the fibrous tobacco and into a vaporization mechanism) and comprises: a tobacco-derived medium (see Para. [0016]; wherein tobacco constituent means one or more tobacco flavor, aroma, monoamine oxidase inhibitors, and nicotine) for carrying the functional component, the medium being configured to release the functional component into a fluid to provide an aerosol precursor liquid infused with the functional component which is suitable for aerosolized delivery by the aerosol generating device (see Para. 0015]; wherein a tobacco delivery method is provided comprising immersing fibrous tobacco in a solution such that the constituents of the tobacco will leach into the solution. The solution is then vaporized by conventional vaporization mechanisms and inhaled by the user).



	As per claim 20: Chong discloses a method for mixing an aerosol precursor liquid for aerosolized delivery of a functional component by an aerosol delivery device (see Paras. [0009-0010]; wherein a method for tobacco delivery is provided comprising: providing tobacco; providing a first solution; 

	As per claims 21-24: Chong discloses, further comprising the step of agitating the medium in the fluid (see Para. [0022]; wherein the tobacco can be provided immersed in the solution such that the solution has been in contact with the tobacco for an extended period of time prior to vaporization); and wherein the step of agitating the medium comprises shaking a receptacle comprising the medium and the fluid (such as when the user is moving the whole device in any directions/ways); and wherein the step of bringing the medium into contact with the fluid comprises introducing the medium into a receptacle (Para. [0025]; wherein an atomization cavity arranged in the atomizer) holding the fluid (see Para. [0022]; the tobacco can be provided immersed in the solution such that the solution has been in contact with the tobacco for an extended period of time prior to vaporization); and wherein the step of bringing the medium into contact with the fluid comprises introducing said fluid into a receptacle holding said medium (wherein the tobacco can be provided immersed in the solution such that the solution has been in contact with the tobacco for an extended period of time prior to vaporization in the atomization cavity arranged in the atomizer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4; 6; 12-15; 19 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2011/0036365).
As per claims 4-5; 12-15; 19: Chong discloses a carrier for a functional component for use in an aerosol generating device. However, Chong does not explicitly disclose wherein the tobacco is in the form of reconstituted sheet; and wherein the nicotine salt is selected from a group consisting of: nicotine hydrochloride, nicotine dihydrochloride, nicotine monotartrate, nicotine bitartrate, nicotine bitartrate dihydrate, nicotine sulphate, nicotine zinc chloride monohydrate and nicotine salicylate, and mixtures thereof; and wherein the functional component comprises a pH-adjusting agent; and wherein the pH-adjusting agent is selected from a group consisting of: carbonates including monocarbonate, bicarbonate and sesquicarbonate, acetates, glycinates, gluconates, borates, glycerophosphates or citrates of alkaline metals or ammonium, phosphate systems including monohydrogenphosphate, dihydrogenphosphate and trihydrogenphosphate, metal hydroxides such as sodium hydroxide and potassium hydroxide, and mixtures thereof; and wherein the medium is enclosed in a fluid soluble film or membrane; and wherein the fluid soluble film is selected from a group consisting of: Polyester woven mesh, PVA mesh, Nylon, filter paper, silk, Hemp, PVC, PP, Cotton; and wherein the flavouring is selected from a group consisting of: Mild Menthol, Mixed Berry, Cool Menthol, Peach, Cream Cake, Melon Medley, Apple, Shisha Grape, Virginia Tobacco, American Blend Red.
In re Leshin, 125 USPQ 416.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the carrier for a functional component for use in an aerosol generating device taught by Chong such that it would have the tobacco is in the form of reconstituted sheet; and wherein the nicotine salt is selected from a group consisting of: nicotine hydrochloride, nicotine dihydrochloride, nicotine monotartrate, nicotine bitartrate, nicotine bitartrate dihydrate, nicotine sulphate, nicotine zinc chloride monohydrate and nicotine salicylate, and mixtures thereof; and wherein the functional component comprises a pH-adjusting agent; and wherein the pH-adjusting agent is selected from a group consisting of: carbonates including monocarbonate, bicarbonate and sesquicarbonate, acetates, glycinates, gluconates, borates, glycerophosphates or citrates of alkaline metals or ammonium, phosphate systems including monohydrogenphosphate, dihydrogenphosphate and trihydrogenphosphate, metal hydroxides such as sodium hydroxide and potassium hydroxide, and mixtures thereof; and wherein the medium is enclosed in a fluid soluble film or membrane; and wherein the fluid soluble film is selected from a group consisting of: Polyester woven mesh, PVA mesh, Nylon, filter paper, silk, Hemp, PVC, PP, Cotton; and wherein the flavouring is selected from a group consisting of: Mild Menthol, Mixed Berry, Cool Menthol, Peach, Cream Cake, Melon Medley, Apple, Shisha Grape, 

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831